DETAILED ACTION
Applicant’s response, filed 17 Aug. 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 17 Aug. 2021 has been entered.
 
Status of Claims
Claim 11 is cancelled.
Claims 1-10 and 12-21 are pending.
Claims 1-10 and 12-21 are rejected.
Claims 6 and 17 are objected to.

Claim Interpretation
Claims 1 and 12 recite the term “event” in lines 6 of claims 1 and 11 and line 7 of claim 12. The term event is defined in paragraph [0020] of the specification to describe any type of genetic feature such as, e.g. a mutation.
Claims 1 and 12, recite “determining/determine a distribution of events across the plurality of sets in each window” in lines 6 of claims 1 and 11 and lines 6-7 of claim 12. Paragraph [0020] of the specification discloses “each of ten different sets may have different numbers of events in a given window and the statistical comparison between sets provides information regarding the population” and “block 206 simply counts the number of events in each such window and finds the distribution of event counts across the different sets”. Therefore, the limitation is interpreted to mean a single distribution of events is determined for each window.
Claim 17 recites “…the computer program code further causes the hardware processor to automatically trigger the administration of a treatment to an individual…”. Applicant’s specification at para. [0042] discloses a treatment module can be in communication with a hardware device configured to administer a treatment. Therefore, the limitation “to automatically trigger the administration of a treatment” is interpreted to mean the computer program code causes the processor of claim 12, from which claim 17 depends, to transmit instructions to treat the individual with a treatment (e.g. to a hardware device that administers the treatment); however, a step of treating an individual is not required within the metes and bounds of the claim, given this is outside the scope of what a system comprising a processor and memory can perform. 

Claim Objections
Claims 6 and 17 are objected to because of the following informalities. This objection is newly recited and necessitated by claim amendment..
Claims 6 and 17 recite “…based on a phenotype recognized by the neural network classifier”. To clarify that the phenotype recognized by the neural network is the same phenotype the neural network in claims 1 and 12, from which claims 6 and 17 depend, is trained to recognize, the claims should be amended to recite “…based on the phenotype recognized by the neural network classifier”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(a)
The rejection of claims 1-10 and 12-21 under 35 U.S.C. 112(a) regarding the limitation “training/train a neural network classifier, based on the tensors, to recognize phenotypes” in the Office action mailed 18 May 2021 has been withdrawn in view of claim amendments received 17 Aug. 2021
The rejection of claim 17 under 35 U.S.C. 112(a) regarding the limitation “wherein the computer program code further causes the hardware processor to automatically administer a treatment to an individual based on the diagnosis” in the Office action mailed 18 May 2021 has been withdrawn in view of claim amendments received 17 Aug. 2021.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 and 12-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. This rejection is newly recited and necessitated by claim amendment. 

Claims 1-10 and 12-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 
Independent claims 1, 10, and 12, and claims dependent therefrom, recite “performing/perform feature selection using the tensor for each window, to limit a number of windows”. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2163 I.  Further regarding claims 10 and 12, when examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g. the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing it. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement” (MPEP 2161.01 I.). The instant claims recite the limitation is carried out by a processor executing instructions from a computer readable storage medium or in communication with memory. The disclosure must describe the algorithm in sufficient detail to explain how the algorithm achieves the claimed function.
Claims 1, 10, and 12 previously recite “randomly sampling/sample the plurality of genomes into a plurality of sets, each set comprising a plurality of selected genomes; determining/determine a distribution of events across the plurality of sets in each window; determining/determine a tensor for each window based on statistical properties of the distribution of events for the window”. Therefore, claims 1, 10, and 12 involve determining a single distribution of events for each window, determining a single tensor for each window based on statistical properties of the distribution for each window, and then performing feature selection using the tensor for each window to limit the number of windows used in the subsequent analysis, including training a neural 
Applicant’s specification at para. [0015], [0024], and FIG. 3 discloses that feature selection can be employed, which involves performing a principal component analysis (PCA) to determine the principal components of the distribution of phenotypes, certain windows will have little influence on the expression of a given phenotype, and the windows can be ranked and filtered according to the principal components such that windows with little influence on the expressed phenotype are ranked lower than windows with greater influence. In another embodiment, Applicant’s specification discloses the feature selection can be a Kolmogorov-Smirnov test. However, the specification does not provide sufficient detail as to how the feature selection is performed using the tensors to limit a number of windows. 
Principal component analysis involves transforming a set of data points into a set of uncorrelated variables called principal components, as described in Applicant’s specification at para. [0024], while a Kolmogorov-Smirnov test involves comparing a test distribution to a reference distribution to determine a distance between the distributions. Further regarding PCA, Raschka (Principal Component Analysis in 3 Simple Steps, 2015, pg. 1-16; newly cited) overviews principal component analysis, and discloses that PCA involves calculating a covariance matrix, wherein each element of the matrix represents the covariance between two features (pg. 8, para. 2); Raschka shows calculating the covariances requires taking a sum of the product of distances for feature j and feature k, for each sample i of n samples, and dividing the sum by 1/(n-1) (pg. 8, para. 2), such that calculating the covariance for two features requires at least two samples (e.g. n=2). However, as discussed above, Applicant’s specification and claims involve generating a single tensor per window (e.g. a single data point/sample per feature), and then performing feature selection on the tensors. 
Given PCA requires calculating covariances between features, and a Kolmogorov-Smirnov test involves calculating a distance between a test/sample and reference distribution (e.g. each which 
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of “performing/perform feature selection using the tensor for each window, to limit a number of windows” recited in claims 1, 10, and 12, and claims dependent therefrom, to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

Response to Arguments
Applicant’s arguments filed 17 Aug. 2021 regarding 35 U.S.C. 112(a) at pg. 8, para. 5 to pg. 10, para. 1 have been fully considered but they do not pertain to the new ground of rejection under 35 U.S.C. 112(a) set forth above. 
Applicant's arguments filed 17 Aug. 2021 regarding 35 U.S.C. 112(a) at pg. 10, para. 2-3 have been fully considered but they are not persuasive. 
Applicant remarks that the claims have been amended to remove a proposed limitation of the windows “represent portions of a genome most relevant to the expression of the phenotype in question”, and thus obviates the Examiner’s concern as stated in the Advisory Action (Applicant’s remarks at pg. 10, para. 2-3).
This argument is not persuasive. In the advisory action and attached interview summary mailed 29 July 2021, it was stated that the proposed limitation “performing feature selection using the tensor for each window, to limit a number of windows in accordance to relevance of expression of a phenotype” because Applicant’s specification doesn’t disclose how it is determined how much each tensor/window contributes to the expression of a phenotype; that is, Applicant’s specification doesn’t disclose how the tensor is used in the feature selection process to limit the number of windows based on expression of a phenotype. However, the claims recite “performing feature selection using the tensor for each window, to limit a number of windows”, which still involves performing feature selection using the tensors to select the most relevant windows (i.e. limit a number of windows), which is are ultimately used to train a classifier to recognize a phenotype. For the reasons discussed above, Applicant’s specification does not disclose how the tensors are used in the feature selection to limit a number of windows.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-10 and 12-21 under 35 U.S.C. 112(b) in the Office action mailed 18 May 2021 has been withdrawn in view of claim amendments received 17 Aug. 2021.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 and 12-21
Claims 1, 10, and 12, and claims dependent therefrom, are indefinite for recitation of “…training/train a neural network classifier to recognize the phenotype…”. There is insufficient antecedent basis for “the phenotype” in the claim because claims 1, 10, and 12 do not previously recite a phenotype. As such, it’s unclear in what way the phenotype that is recognized by the neural network classifier is intended to be related to the tensors determined from the randomly sampled plurality of genomes. For example, it’s unclear if the claims intend to require that the plurality of genomes used to generate the tensors have the phenotype, such that the tensors and subsequently limited number of windows determined based on the tensors are related to the phenotype, or if the claims only intend to require that the set of training genomes are related to the phenotype, but the plurality of genomes used to generate the tensors and identify the limited number of windows are not required to be related to the phenotype. Alternatively, it’s unclear if the phenotype recognized by the neural network classifier is intended to require that the feature selection is with respect to the windows importance to that phenotype. As such, the metes and bounds of the claims are unclear. For purpose of examination, claims are interpreted to require that at least one of the plurality of genomes has the phenotype that is recognized by the neural network classifier.
Claims 1, 10, and 12, and claims dependent therefrom, are indefinite for recitation of “…filtering/filter a set of training genomes by the limited number of windows”. It’s unclear if the limitation intends to require removing genomes from the set of training genomes using the limited number of windows, if the limitation intends to require filtering out the limited number of windows from the set of training genomes (but entire training genomes are not removed), or if the limitation intends to require filtering out windows other than the limited number of windows from a training set of genomes. If Applicant intends for the limitation to require filtering genomes from the set of training genomes based on the limited number of windows, it’s further unclear which genomes would be removed given each genome would include every window. As such, the metes and bounds of the claims are unclear. It’s noted that Applicant’s specification at para. [0024]-[0025] 
Claims 18 and 19 are indefinite for recitation of “…wherein the computer program code further causes the hardware processor to perform a principal component analysis to rank the windows according to each window’s contribution to the phenotype” and “to select only those windows having a contribution to the phenotype that is above a threshold value during feature selection”, respectively. Claim 12, from which claim 18 depends, recites “…perform feature selection using the tensor for each window, to limit a number of windows” in lines 12-13. It’s unclear if the step of performing a principal component analysis of claim 18 is intended to be a separate feature selection process than the step of performing feature selection recited in claim 12, such that two steps of performing feature selection are required, or if claim 18 intends to further limit the step of performing feature selection of claim 12 to be a principal component analysis used to rank the windows. If Applicant intends for PCA of claim 18 to be a separate step of performing feature selection, then it’s further unclear whether the limitation of claim 19, which depends from claim 18, of “select only those windows having a contribution to the phenotype that is above a threshold value during feature selection” is intending to refer to the feature selection performed in claim 12, from which claims 18-19 depend, or if it refers to the PCA performed in claim 18; furthermore if claim 19 is intended to further limit the PCA of claim 18, it’s further unclear if the windows selected in claim 19 is required to be used in the step of filtering a set of training genomes in claim 12, from which claim 19 ultimately depends, given claim 12 only recites the set of training genomes is filtered by the limited number of windows determined by the feature selection of claim 12.As such, the metes and bounds of the claims are unclear. For purpose of examination, claim 18 is interpreted to further limit the feature selection performed in claim 12, such that the step of selecting windows during feature selection in claim 19 refers to the feature selection of claims 12 .

Response to Arguments
Applicant’s arguments filed 17 Aug. 2021 regarding 35 U.S.C. 112(b) at pg. 11, para. 1 to pg. 12, para. 2 have been fully considered but do not pertain to the new ground of rejection under 35 U.S.C. 112(b), set forth above. 
Applicant's arguments filed 17 Aug. 2021 regarding 35 U.S.C. 112(b) regarding claim 18 have been fully considered but they are not persuasive. 
Applicant remarks that in the advisory action mailed 29 July 2021, Examiner asserts it’s unclear whether the recited feature selection is intended to further limit the feature selection of claim 12, but claim 18 makes no reference to feature selection, and so the basis for the Examiner’s reasoning is not apparent, and there appears to be no uncertainty in scope in the language of claim 18 (Applicant’s remarks at pg. 12, para. 3). Applicant further remarks that claim 19 has been amended to further limit the feature selection of claim 12 (Applicant’s remarks at pg. 12, para. 4).
This argument is not persuasive. Claim 18 recites “…perform a principal component analysis to rank the windows”. Principal component analysis is a type of feature selection, as supported by Applicant’s specification at para. [0024], which discloses an embodiment of feature selection is using a principal component analysis (PCA). Therefore, it’s unclear whether the claims intend to perform two separate steps of feature selection (e.g. in claim 12 and in claim 18), or if claim 18 intends to further limit the feature selection of claim 12. This uncertainty is further exemplified by claim 19, which depends from claim 18, and recites selecting only windows having “a contribution to the phenotype that is above a threshold value during feature selection”. If Applicant intends for the steps of feature selection and PCA two be two different steps of feature selection, it’s further . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7, 9-10, 12, 14-16, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Araya et al. (US 2018/0365372 A1, effectively filed 19 June, 2017 based on priority to provisional application No. 62.521,759; previously cited) in view of Angermueller et al (Deep learning for computational biology, 2016, Molecular Systems Biology, 12:878, pg. 1-16; previously cited). Any newly recited portion herein is necessitated by claim amendment.
Regarding claims 1, 10, and 12, Araya et al. shows a method for determining phenotypes of molecular variants from a biological sample (Abstract) comprising the following steps:
Araya et al. shows determining multi-locus molecular measurements for a plurality of single cells (i.e. a plurality of genomes) ([0053]-[0054])..
Araya et al. shows subsampling (i.e. randomly sampling) the molecular measurements from single cells (i.e. the plurality of genomes) harboring the same molecular variant ([0066]; FIG. 9).
Araya et al. shows using the subsampling (i.e. the random sampling) to determine disjoint estimates of summary statistics relating to the tendency, dispersion, shape, range, covariation, or error of the molecular measurements associated with the variant ([0066]; [069];[0070]; FIG. 9, e.g. distributions generated for each molecular measurement for variant 1 by sampling layer), which shows determining a distribution of molecular measurements for each variant.
Araya et al. shows determining a molecular signals matrix, wherein each column of the matrix is a vector for a molecular signal (i.e. a single-order tensor for the multi-locus molecular measurement) based on the summary statistics (FIG. 10; [0063], e.g. summary statistics used to construct molecular signals matrix 1016).
Araya et al. discloses performing feature selection to determine higher-order molecular scores for the molecular signals (i.e. using the tensors) ([0040]; FIG. 1B, e.g. feature selection prior to training and classification; claim 120), and using the top 100 molecular scores computed from principal components to train a classifier using a training set of cells (i.e. a set of training genomes) ([0065]; [0089]; FIG. 11), which shows performing feature selection using the tensors to limit a number of windows and then filtering a training set of genomes by the windows (e.g. only the windows of the top 100 molecular scores are used in the analysis). It is noted that Araya et al. discloses deriving the molecular signal matrix (e.g. the tensors) for each of several groups of cells containing a specific molecular variant (FIG. 9. e.g. a distribution is generated for each molecular measurement/locus and each variant group v1, v2, and v3, and the matrix is specific to variant v2; [0064]), such that the method of Araya et al. results in a tensor for each variant group and for the tensor for each window, because claims 1, 10, and 12 recite the transitional phrase “comprising”, the claims do not exclude additional, unrecited elements or method steps, including generating more than tensor for each window, as performed in Araya et al.
Araya et al. discloses training a neural network using a training set of the higher-order molecular signals from the feature selection to phenotype impacts (FIG 13; claims 102-103 and 120).
Further regarding claim 10, Araya et al. shows the method can be implemented in a tangible computer readable medium (para. [0138]).
Further regarding claim 12, Araya et al. shows the method can be implemented by a system comprising a processor and memory ([0130]; FIG. 19, processor #1904 and memory #1908).
Regarding claims 3, 12,  and 14, Araya et al. shows the molecular signals can correspond to a multi-locus count of mutation of the molecules within single cells ([0053]-[0054]), such that determining the  distribution of molecular signals for each loci necessarily comprises counting the events (i.e. mutations) for that loci.
Regarding claims 4-5, 12, and 15-16, Araya et al. shows the molecular signals matrix comprises columns (i.e. vectors) corresponding to each molecular measurement (e.g. each loci) (Fig. 9), and that the summary statistics for the matrix include a mean, variance, skewness, and kurtosis ([0057]), which shows that the tensor comprises forming an n-tuple comprising a mean, variance, skewness, and a kurtosis.
Regarding claims 7 and 18
Regarding claim 21, Araya et al. shows the molecular signals matrix includes a tendency, dispersion, shape, range, or error of molecular measurement scores ([0057]; FIG. 9), which shows generating a matrix with only a tendency (i.e. consisting of a 1-tuple).

Araya et al. does not show the following limitations:
Regarding claims 1, 10, and 12, Araya et al. does not explicitly show splitting the plurality of genomes into respective groups of non-overlapping windows. 
Regarding claims 9 and 20, Araya et al. does not show splitting a plurality of genomes into respective groups of non-overlapping windows comprises splitting a corresponding region of each genome into a fixed number of windows. 
However, as discussed above, Araya et al. shows each of the molecular measurements corresponds to a multi-locus measurement ([0053]-[0054]). Furthermore, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Angermueller et al.
Regarding claims 1, 9-10, and 12, Angermueller et al. overviews deep learning in genomics (Abstract), which includes splitting a genome sequence into windows around a trait of interest, and then using the windows in a neural network  (pg. 2, col. 2, para. 3; Fig. 2). Angermueller et al. further shows he windows can be fixed size DNA-windows (pg. 6, col. 1, para. 4), which corresponds to a fixed number of windows for a genome sequence. Angermueller et al. further shows considering sequence windows centered on a trait of interest is a widely used approach that increases the number of input-output pairs from a single individual (pg. 9, col. 1, para. 4).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Araya et al. to have split the genome sequences into non-overlapping windows of a fixed-number, as shown by Angermueller et al. (pg. 2, col. 2, para. 3; pg. 6, col. 1, para. 4; Fig. 2). One of ordinary skill of the art would have been motivated to combine the methods of Araya et al. and Angermueller et al. in order to increase prima facie obvious.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Araya et al. in view of Angermueller et al., as applied to claims 1 and 12 above, and further in view of Kirk (WO 02/099452 A1; Pub. Date: 12 December 2002; previously cited). This rejection is previously recited.
Regarding claims 2 and 13, Araya et al. does not show the sampling the plurality of genomes comprises a sampling with repetition allowed, such that any set may include a given genome more than once. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Kirk et al.
Regarding claims 2 and 13, Kirk et al. shows a method for analyzing biological data (Abstract), which includes determining subsets of a set of samples by sampling with replacement and then calculating statistical properties for each subset (pg. 27, lines 32-36 to pg. 38, line 3; pg. 46 lines 1-9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subsampling shown by Araya et al. to have used sampling with replacement to determine each subset, as shown by Kirk et al. (pg. 27, lines 32-36 to pg. 38, line 3; pg. 46 lines 1-9). The motivation would have been the simple substitution of one known element (i.e. the subsampling of Araya et al.) for another (i.e. the sampling with repetition shown by Kirk et al.) to have yielded the predictable result of obtaining the estimates of the summary statistics of Araya ([0066]) by sampling with repetition. Furthermore, the results of prima facie obvious.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Araya et al. in view of Angermueller et al., as applied to claims 1 and 12 above, and further in view of Vural et al. (Classification of breast cancer patients using somatic mutation profiles and machine learning approaches, 2016, 10(Suppl 3):62, pg. 263-380; previously cited). This rejection is previously recited.
Regarding claims 6 and 17,  Araya et al. in view of Angermueller et al., as applied to claims 1 and 12 above, does not show automatically administering a treatment to an individual based the diagnosis. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Vural et al.
Regarding claims 6 and 17, Vural et al. shows a method for classifying breast cancer patients using mutation profiles and machine learning (Abstract), and discloses effectiveness of specific treatments varies among cancer patients, and classification of cancer based on a mutation profile could be useful for cancer diagnosis and treatment (pg. 264, col. 1, para. 1 and 3). Vural et al. further shows that classification of cancer patients is an important step towards making accurate treatment decisions (pg. 270, col. 2, para. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method and system made by Araya et al. in view of Angermueller et al., as applied to claims 1 and 12 above, to have administered a treatment to an individual based on the diagnosis because Vural et al. shows that the effectiveness of specific treatments varies among cancer patients, and classification of cancer is useful for making accurate treatment decisions (pg. 264, col. 1, para. 1 and 3; pg. 270, col. 2, para. 3). This modification would have had a reasonable expectation of success because Araya et al. shows 
Further regarding the computer program code which causes a hardware processor to automatically trigger the administration of the treatment to an individual in claim 17, broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04.
Therefore, the invention is prima facie obvious.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Araya et al. in view of Angermueller et al., as applied to claims 1 and 12 above, and further in view of Williams (Everything you did and didn’t know about PCA, 2016, Its Neuronal, pg. 1-9; previously cited). This rejection is previously recited.
Regarding claims 8 and 19, Araya et al. in view of Angermueller et al., as applied to claims 1 and 12 above, does not show generating the tensor comprises selecting only those windows having a contribution to the one or more phenotypes that is above a threshold value. However, this limitation was known in the art, before the effective filing date, as shown by Williams.
Regarding claims 8 and 19, Williams overviews Principal component analysis (PCA), and shows that PCA is used to reduce the dimensionality of the data being worked with by keeping only the top k components of the analysis by throwing away all components whose singular values (i.e. contribution) are below a specified threshold (e.g. components with singular values above a threshold are kept) (pg. 7, para. 5-7). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the PCA for selecting molecular features of Araya et al., which would correspond to windows of Angermueller et al., to have selected only those principal components whose singular values (i.e. contribution) are above a threshold, as shown by Williams (pg. 7, para. 5-7). One of ordinary skill in the art would have been motivated to prima facie obvious.

Response to Arguments
Applicant's arguments filed 17 Aug. 2021 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks that while Araya mentions feature selection in the briefest terms, there is nothing to suggest a relationship between the recited tensors, feature selection, and the relevance of a given window in the genomes to expression of a phenotype, and similarly there is no filtering of the genomes by the windows, nor training a classifier based on such a filtered set of genomes (Applicant’s remarks at pg. 13, para. 4 to 5).
This argument is not persuasive. First, this argument is not commensurate with the scope of the claims because the claims do not require that the relevance of a given window in the genomes is to expression of a phenotype. Furthermore, Araya et al. discloses determining a matrix of molecular signals based on the summary statistics for the molecular measurements (i.e. the tensors), which correspond to lower-order molecular scores (FIG. 10 #1012). Araya et al. then discloses performing a principal component analysis (i.e. feature selection) to determine higher-order molecular scores from the lower-order molecular scores (i.e. using the values within the tensors) ([0040; [0065; [0089]; FIG. 1B), and then using the top 100 principal components as the higher order molecular scores for training a model ([0089]), such that the training set uses only loci/windows corresponding to the top 100 molecular scores (e.g. the training set is filtered to use only the top 100 molecular scores, which correspond to a subset of the loci for which the scores were originally generated). Furthermore, Araya discloses the higher-order molecular scores (e.g. corresponding to the limited number of windows) are associated with known phenotypic impacts  
Applicant remarks that the other cited references cannot cure this deficiency in Araya and thus each reference, taken alone or in any combination, fail to disclose or suggest performing feature selection using the tensor for each window to limit a number of windows in accordance with relevance to expression of a phenotype (Applicant’s remarks at pg. 13, para. 5 to pg. 14, para. 1).
This argument is not persuasive for the reasons discussed above regarding Araya et al. and Angermueller.

Applicant remarks that claims 2-9, 21, and 13-20 depend directly from claims 1 or 12, and thus are patentably distinct and non-obvious over the cited references due to their respective dependencies (Applicant’s remarks at pg. 14, para. 2).
This argument is not persuasive for the reasons discussed above regarding Araya et al. and Angermueller.

Double Patenting
The provisional rejection of claims 1-2, 6, 10, 12-13, and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 15 of copending Application No. 15/900,048 (reference application) in view of Wu et al. (U.S. Patent No. 5,845,049; 1 Dec. 2998; cited in IDS filed 07 Dec. 2017) in the Office action 18 May 2021 has been withdrawn in view of claim amendments received 17 Aug. 2021.

Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631